NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 13-4730
                                    _____________

 In re: DIET DRUGS (Phentermine/Fenfluramine/Dexfenfluramine) Products Liability
                                  Litigation

                                    Elizabeth A. Lassetter,
                                                      Appellant
                                   _______________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
           (D.C. No. 99-cv-20593; MDL Nos. 11-md-1203 and 16-md-1203)
                       District Judge: Hon. Harvey Bartle, III
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   July 11, 2014

           Before: RENDELL, CHAGARES, and JORDAN, Circuit Judges.

                                 (Filed: July 14, 2014)
                                  _______________

                              OPINION OF THE COURT
                                  _______________

JORDAN, Circuit Judge.

      Elizabeth Lassetter appeals an order of the United States District Court for the

Eastern District of Pennsylvania denying her recovery under the terms of the Diet Drug




                                            1
Nationwide Class Action Settlement Agreement (“Settlement Agreement”).1 We will

affirm.

I.        Background

          This appeal relates to the settlement of multi-district products liability litigation

regarding the diet drugs Pondimin® and Redux®, previously sold by American Home

Products (“AHP”). See In re Diet Drugs Prods. Liab. Litig., 543 F.3d 179, 180-81 (3d

Cir. 2008). In November 1999, Wyeth, the successor-in-interest to AHP, joined

plaintiffs’ representatives in the Settlement Agreement, which the District Court

approved. See id. at 181. Under the terms of the Settlement Agreement, Wyeth was

required to contribute funds, placed in a trust, for the payment of claims. See id. at 180.

The resulting AHP Settlement Trust (the “Trust”), acting through its trustees and claims

administrator, administers and reviews claims to determine the benefits, if any, that a

class member is qualified to receive under the terms of the Settlement Agreement. See

id.2



          1
         Lassetter is one of three claimants who have appealed simultaneously through
the same counsel, the others being Ruth Sanders (Case No. 13-4548) and Tonya Marler
(Case No. 13-4731). All three relied on the same attesting physician in submitting their
claims; they appeal the same issue – whether there was a reasonable medical basis to
conclude they all suffered from moderate mitral regurgitation; and they raise the same
arguments. The briefs on appeal are almost identical, as are the District Court’s opinions
regarding each claimant. For efficiency’s sake, then, we designate our opinion regarding
Ruth Sanders as primary and a source of further background.
          2
         In several prior decisions, we have provided a detailed description of the Diet
Drugs litigation. See, e.g., In re Briscoe, 448 F.3d 201, 206-08 (3d Cir. 2006); In re Diet
Drugs Prods. Liab. Litig., 401 F.3d 143, 147-48 (3d Cir. 2005); In re Diet Drugs Prods.
Liab. Litig., 385 F.3d 386, 389-92 (3d Cir. 2004); In re Diet Drugs Prods. Liab. Litig.,
                                                  2
       In August 2002, Lassetter filed a claim with the Trust pursuant to the procedures

set forth in the Settlement Agreement for so-called Matrix Level II benefits. Her claim

included, as required for Level II benefits, the statement of an attesting physician

diagnosing her with moderate mitral regurgitation, based on her echocardiogram. Upon

review, the Trust’s auditing cardiologist concluded that there was a reasonable medical

basis (the applicable standard under the Settlement Agreement) for the attesting

physician’s finding that Lassetter suffered from moderate mitral regurgitation. However,

the District Court, inundated with fraudulent benefits claims, ordered a second review of

claims, including Lassetter’s, to determine whether she intentionally misrepresented

details of her echocardiogram test. Following that review, the Trust denied the claim and

affirmed its decision in a Final Post Audit Determination.

       Lassetter disputed the second audit’s adverse finding, and the Trust applied to the

District Court for an Order to Show Cause why Lassetter’s claim should be paid. The

District Court issued the Order and referred the case to a Special Master for further

proceedings. The parties submitted statements of the case to the Special Master, and the

Special Master appointed a Technical Advisor to prepare a report for the District Court’s

review. Like the second auditing cardiologist, the Technical Advisor concluded that

there existed intentional misrepresentation of the echocardiogram test and further

determined that there was no reasonable medical basis for finding that Lassetter had

moderate mitral regurgitation. Both the parties’ statements and supporting


282 F.3d 220, 225-29 (3d Cir. 2002). We will therefore limit our discussion to the
essential facts of the instant appeal.

                                             3
documentation, as well as the Technical Advisor’s report, were submitted to the District

Court for review in making its decision on the Order to Show Cause. After a thorough

review of the record before it, the District Court denied Lassetter’s claim, based on the

audit conclusion that there was no reasonable medical basis for the diagnosis submitted

with the claim.

II.    Discussion3

       On appeal, Lassetter argues that the evidence in the record met the burden of proof

establishing a reasonable medical basis for the attesting physician’s conclusion and that

the Court erred by deputizing the Technical Advisor with judicial power.4

       With respect to both of Lassetter’s arguments, we conclude that she has failed to

show any abuse of discretion in the District Court’s interpretation or factual findings.

The Court performed a thorough review of the record before it, including both parties’

statements and the opinions of both auditing cardiologists, the Technical Advisor, and

Lassetter’s own attesting physician. The Technical Advisor also acted within the

limitations set by the Settlement Agreement; he introduced no evidence and relied only

on the submitted materials in forming his opinion. The Court did not delegate its

       3
         The District Court had jurisdiction over all terms of the Settlement Agreement
under 28 U.S.C. §§ 1332 and 1407. We exercise jurisdiction over a final order of the
District Court pursuant to 28 U.S.C. § 1291. “We review a District Court’s exercise of its
equitable authority to administer and implement a class action settlement for abuse of
discretion.” In re Diet Drugs Prods. Liab. Litig., 543 F.3d at 184 n.10. An abuse of
discretion may be found if the District Court’s decision “rest[s] on a clearly erroneous
finding of fact, an errant conclusion of law or an improper application of law to fact.” Id.
(citation omitted) (internal quotation marks omitted).
       4
       Lassetter also brings other meritless arguments that we address in In re Diet
Drugs Products Liability Litigation (Sanders), No. 13-4548, at *6 n.6.
                                             4
authority to the Technical Advisor in affirming the Trust’s denial of Lassetter’s claim, as

evidenced by its detailed memorandum opinion. Accordingly, the Court’s reliance on the

Technical Advisor was not an abuse of discretion.

III.   Conclusion

       For the foregoing reasons, we will affirm.




                                             5